Citation Nr: 1813216	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to January 1963.

This case arises before the Board of Veterans' Appeals (Board) from a rating decision of the Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge in July 2017.  A transcript of the proceeding has been associated with the claims file.

In August 2017, the Board remanded this case for further development.  It is now again before the Board.  Also in this remand, the Board directed the Agency of Original Jurisdiction (AOJ) to issue statements of the case concerning the issues of service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability, and an increased evaluation for a right shoulder disability.  The Veteran ultimately perfected his appeal as to these issues; and these issues will be the subject of a subsequent, and different, Board decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence establishes that the Veteran served with an 18th Military Police detachment assigned to Camp Casey, Tongduchon-ni, South Korea, from January 1961 to April 1962.  

2.  The Veteran is diagnosed with coronary heart disease, status post coronary artery bypass graft (CABG) and prostate cancer status post radical prostatectomy.

3.  The evidence does not establish that the Veteran was exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5108 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for coronary heart disease have not been met.  38 U.S.C. §§ 1110, 1131, 5108 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. §  5017; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

To establish service connection for the claimed disorder, there must be competent and credible evidence of  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Presumptive service connection may be granted for diseases specific to exposure to herbicides, including Agent Orange,  that have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include, in pertinent part, prostate cancer and ischemic heart disease, to include coronary artery disease.  See 38 C.F.R. § 3.309(e). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  In addition, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have bene exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was no exposed to any such agent during that Service.  38 C.F.R. § 3.307(a)(6)(iii) and (iv) (2017).  The Department of Defense (DOD) has provided a list of units recognized as having been exposed to Agent Orange.  See M21-1 Part IV, Subpart ii, 1.H.4.b.  Referral to the Joint Services Records Research Center (JSRRC) is required when the unit to which the Veteran is assigned is either outside the presumptive time window, or the list of units provided by DOD.  See M21-1 Part IV, Subpart ii, 1.H.4.c.


Where exposure to Agent Orange or other herbicide agents cannot be presumed, but is otherwise established by the evidence during active service, then the presumptions as to service connection of the listed diseases could be invoked.  See 38 C.F.R. § 3.307(a)(6)(ii); see also Haas v. Peake, 129 S. Ct. 1002 (2009).  (Providing that, even where a Veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.)  In addition, where a Veteran's claim under a presumption fails, VA must still consider his claim under the theory of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-4 (Fed. Cir. 1994).  

The Veteran is seeking service connection for prostate cancer, status post prostectomy, and for ischemic heart disease status post CABG, to include as due to herbicide exposure.  To this end, he testified before the undersigned Veterans Law Judge in July 2017 that he served as a clerk typist for the 18th Military Police (MP) in Korea, and that he was present at the demilitarized zone (DMZ) and exposed to the herbicide Agent Orange.  See March 2012 Statement of Veteran (rec'd 3/16/2012).  See also July 2017 Board Hearing Testimony.  

Turning now to the other evidence of record, the Board notes that the Veteran underwent a VA examination for Agent Orange Registry in February 2017.  The examiner stated the Veteran had definite diagnoses for ischemic heart disease and prostate cancer.  See CAPRI, February 2017 VA Examination for Agent Orange Registry (rec'd 6/12/2017).  VA and private medical evidence reflect that the Veteran underwent radical prostatectomy for prostate cancer in 2003.  In 2009, he was diagnosed with arteriosclerotic heart disease, and underwent a coronary artery bypass graft in 2010.  See Private Treatment Records (TM) 2003 (rec'd 3/16/2012) and April 2012 Ischemic Heart Disease DBQ (rec'd 5/4/2012).  This evidence meets the first criteria under Shedden.

Unfortunately, in this case, the Veteran may not be presumed to have been exposed to herbicides, including Agent Orange.  Service records do not show, nor does the Veteran attest, that he served in Vietnam, and his service in Korea is prior to 1968.  See 38 C.F.R. § 3.307(a)(6)(iii) and (iv) 2017.  Notwithstanding, the Veteran may meet the second element of Shedden by providing evidence of his exposure to Agent Orange.  

The Veteran contends that he was exposed to Agent Orange while at the DMZ in Korea in 1961-2.  To this end, the Veteran has offered his testimony before the undersigned, his statements, statements of lay witnesses, and internet articles.

As noted above, the Veteran stated and testified that he served as a clerk typist for the 18th Military Police (MP) in Korea, and that he was assigned to a pass and identification office located at or near the DMZ, where he was exposed to the herbicide Agent Orange.  See March 2012 Statement of Veteran and July 2017 Board Hearing Testimony.  The Veteran also presented photographs, including at the July 2017 hearing which show him and another soldier in uniform with "MP" marked on their helmets.  The Veteran's last name can be seen on his uniform.  He stated and testified that the photograph was taken inside the pass and identification section building at the north perimeter of the DMZ.  Other photos show the layout of the 25 Mile Joint Security Area stretching from South Korea across the DMZ into North Korea.  A "YOU ARE HERE" designates the United Nations MP check point just south of the DMZ.  Shown also is a sign at the entry point for Camp Casey, Korea, where the 7th US Infantry Division was based.  Other photos show the Veteran without protective gear, and in tee shirt and long pants standing in tall grasses with forest and thick vegetation in the background, his hand on a sign that warns of the presence of mines.  See Photographs (rec'd 7/12/2017); see also Photographs Camp Casey (rec'd 3/16/2012).

The Board notes that the Veteran's statements and testimony are consistent with his service records.  Service personnel records show that the Veteran served in Korea from January 1961 to April 1962, and was assigned as a clerk typist from February 1961 to Hq&Hq Atch 18th MP 'S 7th Infantry Division APO 7.  See Service Personnel Records (SPRs), p. 3-4, 7 (rec'd 5/30/2014).  Further corroborating the circumstances of his service are the photographs he submitted.  

Veteran also provided lay statements of two fellow Veterans, submitted in December 2014; and of internet articles attesting to the use of herbicides, including Agent Orange, at the DMZ in Korea prior to 1968.

The December 2014 lay statements are offered by two brothers, both Veterans, EAM and ABM.  EAM stated he served in Korea at the DMZ in 1962 and 1962-the same time as the Veteran.  ABM stated he served in Korea on the DMZ in 1965.  EAM attested:  

I met with [the Veteran] at the [representative's office] and was surprised to learn that both of us were stationed at the DMZ in Korea during the same time.  I was in B Troop, 1st Recon, 9th Cavalry Division, and he told me that he was in the Pass & ID Section.  I can state absolutely that I was aware that herbicides (including Agent Orange) were being used on the DMZ in 1961 and 1962, when I was there.

See December 2014 Lay Statement (rec'd 12/12/2014).  The statement is sworn before a Notary Public.  Included with this statement is an excerpt of another statement, unattributed, that EAM stated came from his claims file:

1) I served physically on the DMZ in Korea.  Right now, the VA is only acknowledging the use of Agent Orange for veterans who served in a unit in or near the Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971 and who have a disease VA recognizes as associated with Agent Orange exposure are presumed to have been exposed to herbicides.  These Veterans do not have to show they were exposed to Agent Orange to be eligible for disability compensation for these diseases.  I have attached a statement from my brother, who also served at the Korean DMZ during the Vietnam War prior to the dates established for the use of Agent Orange in that location.  I know that Agent Orange was used when I was there; unfortunately, I have only my word, because it appears that the military nor the US government maintained records of the use of Agent Orange.  Also, while I was stationed at the Korean DMZ, they came around once per week or so and fogged for insects:  the fog was so heavy that you couldn't even see - let alone breathe.  The VA has not acknowledged the impact of the use of insecticides either.

Id.  The second witness, ABM, attested:

In June, 1965, while serving in the U.S. Army, I PFC [] was stationed on the DMZ in South Korea and witnessed the mixing and spraying of Agent Orange inside the DMZ by the First Rok (sic) Army.

See December 2014 Lay Statement (rec'd 12/12/2014).  Accompanying the statement is a photo, labeled "DMZ - 1965/CENTRAL-S.KOREA".  The paper is signed by EAM, with a notation that another individual had been asked to write a statement.  No such statement is of record.  The photo itself portrays two soldiers and a vehicle, but the quality is poor and it is not possible to make out any other identifying features that would help the Board understand what is happening in the photo. 

Finally, the Veteran submitted screenshots of the article "Agent Orange:  U.S. Veterans Asked to Help Korean Government Investigation," by Robert O'Dowd.  See Internet Article by ROD: AO (rec'd 7/12/2017).  The article presents the testimony of a former US Army Captain concerning the use of herbicides in 1968.  Underlined in the text is reference to a Department of the Army (DOA) letter which purports to establish that herbicides were used in Korea prior to 1968.  See Id., p. 4.  

Given the foregoing, the AOJ referred the claim to the JSRRC for verification.  See 38 C.F.R. § 3.307(a)(6)(iii) and (iv); M21-1 Part IV, Subpart ii, 1.H.4.b and c.  The March 2013 response from the JSRRC verified that the 18th MP detachment was stationed in Yongsan, South Korea, approximately 21 miles from the DMZ.  However, they JSRRC was unable to locate 1961 unit records submitted by the unit, or to verify that the unit or the Veteran either performed duties on the DMZ or was exposed to tactical herbicides to include Agent Orange for the period of time from June to July 1961.  See JSRRC Response (rec'd 3/5/2013).  The July 2017 response from Defense Personnel Records Information Retrieval System (DPRIS) included the 1962 time period, as corrected by the Veteran (see June 2017 Report of General Information).  DPRIS responded that it had coordinated a search with the National Archives and Records Administration (NARA) and were unable to locate unit records for the 18th MP detachment in 1962, and could not verify the Veteran's exposure to tactical herbicides.  See July 2017 DPRIS Response.  In a July Formal Finding, the AOJ determined that information required to corroborate exposure to the herbicide Agent Orange from JSRRC and NARA was insufficient.  

Accordingly, the AOJ was unable to concede exposure to Agent Orange.  

After review of the evidence, the Board likewise finds it cannot concede exposure to Agent Orange.  

The Board accepts the Veteran's testimony concerning his assignment near the DMZ with the 18th MP, and that of his witnesses, EAM and ABM, as to their observations they observed the use of, or mixing and spraying of a substance in the vicinity of the DMZ.  However, the Veteran's statements and testimony, as well as the statements of his witnesses, are not probative to  the issue at hand, which is the identification of the substances they observed.  The record does not show that either the Veteran or his witnesses had first-hand observation of the compositions of the substances observed to have been used and sprayed, or that they mixed the substances or in any other way had any direct knowledge of the chemical component of these substances.  

As to the article submitted, the Board observes that the referenced DOA letter is not of record.  Without the referenced evidence establishing that Agent Orange was used in Korea prior to 1968, this evidence is neither credible nor probative to the Veteran's claim in this case. 

As indicated above, the regulations specify the dates that DOD has concluded Agent Orange was used at the DMZ in Korea, and the units DOD has determined were exposed to Agent Orange.  These determinations by DOD and the findings of the JSRRC are of greater probative value than the testimony of the Veteran and his witnesses, and the internet article.  This is because the DOD had direct knowledge of, or review of documents submitted by those who had direct knowledge of, the chemical components of the substances used at the DMZ in Korea, precisely when such substances were used, and precisely which units were assigned.  Absent the precise information of what comprised substances the Veteran and his witnesses observed being used, their statements simply cannot outweigh the determinations of the DOD.

In addition, as noted above VA has provided a means by which averred exposure to Agent Orange by individuals assigned to the DMZ prior to 1968 and to units other than those identified by DOD can be verified. The AOJ followed these procedures on two occasions, resulting in negative responses each time.  

Accordingly, the Board cannot concede the Veteran was exposed to the herbicide Agent Orange and the Veteran's claim cannot be granted under the presumptions afforded under the regulations afforded for exposure to Agent Orange.

As to direct service connection, careful analyses shows that the first element under Shedden is met, but the second and third are not.

The regulations afford presumption for certain chronic diseases such as arteriosclerosis, organic heart disease, and malignant tumors under See 38 C.F.R. § 3.307, 3.309.  However, these presumptions are not here for application.  Although the Veteran has been diagnosed with these coronary artery disease and prostate cancer, service treatment records reveal no such notations of diagnoses, abnormalities or other findings of a heart or prostate condition at entrance to or discharge from active duty.  Blood pressure measurements were reported at 110 over 70 at induction in October 1959, and 116 over 72 at separation in January 1963.  See STRs pp. 44-5, 14-5 (rec'd 5/30/2014).  Thereafter, hypertension is not shown as a diagnosis until 2003 and a heart condition was not diagnosed until 2009.  Coronary artery bypass grafting was done in 2010.  Prostate cancer was first diagnosed and treated with radical prostatectomy in 2003.  See Private TR 2004-2012, p. 14 (rec'd 5/24/2012), Private TR 2009-10, Private TR 2003-11.  Accordingly, continuity of symptoms from service or the presumptive period thereafter for coronary artery disease and prostate cancer cannot be established.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service treatment records show no complaints of or treatment for a heart condition or condition of the prostate.  See generally, STRs.

A June 2017 VA Examination for Agent Orange Registry reflects diagnoses of coronary artery disease and prostate cancer, which the examiner opined was probably related to agent orange exposure.  See February 2017 Agent Orange Program Note, p. 5.  The examiner's opinion was based on the Veteran's report of having been in an area recently sprayed with the herbicide during active service.  See Id., p. 1.  As explained above, the Veteran's exposure cannot be conceded.  Hence, the February 2017 opinion cannot be of probative value.  See Swann v. Brown, 5 Vet. App. 229, 233.  An April 2012 private Ischemic Heart Disease (IHD) Disability Benefits Questionnaire shows diagnoses of arteriosclerotic heart disease with onset in 2009, but states the onset of hypertension is unknown.

There are no other opinions or statements of record relating the Veteran's coronary artery disease or prostate cancer to his active duty.  

Absent evidence of an etiological relationship between the diagnosed coronary heart disease and any event or injury during active service, or between the diagnosed prostate cancer and any event or injury during active service, service connection for the claimed heart condition and prostate cancer cannot be established.  See 38 C.F.R. § 3.303; see also Shedden, supra. 

In reaching its decision, the Board has considered the Veteran's assertion that he believes his heart condition and prostate cancer are the result of active service, to include exposure to the herbicide Agent Orange.  In addition, he has presented the statements of his witnesses, who attest to the their separate observations of the use of substances they believed were Agent Orange during their individual periods of active service in 1961-1962 and 1965.  Neither served with the Veteran, and submitted their statement in support of the use of Agent Orange at the Korean DMA prior to 1968.  The Veteran and his witnesses are competent to state that they observed substances being used that they believed comprised Agent Orange.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Kahuna v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the record does not show, and Veteran and his representative have not asserted, that the Veteran and his witnesses have the kind of direct knowledge of the substance used that can establish that the Veteran was exposed to Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the preponderance of the evidence is against a finding that the Veteran was exposed to the herbicide Agent Orange; coronary heart disease and prostate cancer may not be presumptively service connected as the result of exposure to Agent Orange; the preponderance of the evidence is against a finding that coronary artery disease and prostate cancer is otherwise etiologically related to active service, or was manifest as a chronic disease within the presumptive time period; the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for coronary artery disease is denied.

Service connection for prostate cancer is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


